IN THE SUPREME COURT OF THE STATE OF NEVADA


                          JAYON ANDERSON,                                          No. 84449
                          Petitioner,
                          vs.
                          THE EIGHTH JUDICIAL DISTRICT
                          COURT OF THE STATE OF NEVADA,                              ELIE
                          IN AND FOR THE COUNTY OF
                          CLARK,
                          Respondent,
                             and
                          THE STATE OF NEVADA,
                          Real Party in Interest.

                                                ORDER DENYING PETITION

                                      This is a pro se original postconviction petition for a writ of
                          habeas corpus. An original petition in this court for a writ of habeas corpus
                          is an improper method to challenge the conviction, as such a petition should
                          be made in the district court in the first instance. NRS 34.738; NRAP 22
                          ("An application for an original writ of habeas corpus should be made to the
                          appropriate district court. If an application is made to the district court and
                          denied, the proper remedy is by appeal from the district court's order
                          denying the writ."). Accordingly, we
                                      ORDER the




                                                     , J.                                        , J.
                          Hardesty                                    Stiglich




                          cc:   Jayon Anderson

SUPREME COURT
          OF
       NEVADA


(0)   1947A    4,66r9r,
                 _                                                                     22-1z._ 611
                Attorney General/Carson City
                Clark County District Attorney
                Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 2
(0) 1947A